Smith, J.*
Petitioner Adam Lamour Acrey, a juvenile bom March. 4,1988, seeks discretionary review of a decision of the Court of Appeals, Division One, 1 which affirmed his disposition in the King County Superior Court, Juvenile Division, for possession of cocaine and marijuana in violation of the Uniform Controlled Substances Act under RCW 69.50.401(d) and 69.50.401(e) and an order denying his motion to suppress evidence.
The Court of Appeals concluded that Respondent State of Washington, acting in its community caretaking function, was lawfully entitled to briefly detain Petitioner, a 12-year-old minor, on the streets in a commercial area of Renton shortly after midnight to contact his mother by telephone and that a search of Petitioner’s person was reasonable under the Fourth Amendment to the United States Constitution. We granted review. We affirm.

QUESTION PRESENTED

The sole question in this case is whether the Court of Appeals was correct in affirming a decision of the trial court concluding that, under the Fourth Amendment to the United States Constitution, the “community caretaking function” exception to the warrant requirement permits police officers to detain a 12-year-old minor on a city street in a commercial area after midnight while they contact his mother after lawfully stopping him and determining he was not involved in criminal activity.

*742
STATEMENT OF FACTS

Petitioner Adam Lamour Acrey, a 12-year-old minor, was charged by information in the King County Superior Court, Juvenile Division, on September 20, 2000 with possession of cocaine in violation of the Uniform Controlled Substances Act under RCW 69.50.401(d).2 The information was amended to add a second count charging possession of less than 40 grams of marijuana in violation of RCW 69.50.401(e).3
On October 16,2000, Petitioner filed a motion to suppress evidence of cocaine and marijuana seized by a Renton police officer, arguing the officer unlawfully detained and searched him.4 During a fact-finding hearing in the Juvenile Court on October 23, 2000 the Honorable Julie Spector denied the motion5 and on November 17, 2000 signed written findings of fact and conclusions of law in compliance with Criminal Rule (CrR) 3.6 and Juvenile Court Rule (JuCR) 7.11(d).
On September 18, 2000, in Renton, Washington, at approximately 12:41 in the morning, Renton Police Officers James D. Gould and Tracy Wilkinson, along with other police officers, responded to an anonymous 911 telephone call reporting juveniles fighting in a commercial area along Rainier Avenue North just south of the 900 block. When Officer Gould arrived in the area, he observed five male youths who appeared quite young and fit the description provided by the anonymous caller. He stopped the youths and asked if they had been fighting. They responded they had merely been playing around and were walking to a 7-Eleven convenience store located approximately four to five miles away.
*743The officers concluded no one had been fighting, no one was injured, and no criminal activity was underway. But since it was after midnight on a weeknight in a commercial area with no open businesses and no nearby residences, the officers asked for the boys’ names and home telephone numbers. They directed the boys to sit on the sidewalk while the officers called their homes.6
Petitioner falsely identified himself as “Jubuare Davison,” but did give his correct telephone number and his mother’s name, Ms. Jennifer Landgraf. Officer Wilkinson telephoned Ms. Landgraf, who provided Petitioner’s correct name and asked the officers to bring him home because she did not have an automobile. Honoring her request, Officer Wilkinson asked Officer Gould to transport Petitioner home.
Before placing Petitioner in his patrol car, following standard police procedure, Officer Gould made a pat-down search of Petitioner for weapons, despite not then believing Petitioner was armed. He felt something at the bottom of Petitioner’s pants leg and asked what it was. Petitioner said it was money, but because it did not feel like money, Officer Gould removed a rubber band securing the object to Petitioner’s ankle. Coins, paper money, and two baggies of green vegetable matter then fell from Petitioner’s pants leg. Officer Gould immediately recognized the vegetable matter as marijuana. He placed Petitioner under arrest. A search incident to the arrest uncovered more packaged marijuana, money, and crack cocaine in Petitioner’s pants and right sock.
The juvenile court, Judge Julie Spector, found that the officers had reasonable cause to stop Petitioner to investigate a fight and had lawful grounds to extend the stop to call Petitioner’s mother as part of their community care-*744taking function.7 The court also ruled that the police officers were permitted to pat-down search Petitioner out of concern for safety before placing him in the patrol vehicle and that removing the objects from Petitioner’s ankle was within the proper scope of that search.
After admitting the evidence, including the evidence obtained incident to the arrest, the trial court held a disposition hearing on November 17, 2000.8 The court found Petitioner “guilty” of both counts of violation of the Uniform Controlled Substances Act. The court imposed a disposition of two months of community supervision and eight hours of community service. Petitioner appealed to the Court of Appeals, Division One. The Court of Appeals, the Honorable Anne L. Ellington writing, affirmed Petitioner’s disposition and the order denying his motion to suppress the cocaine and marijuana evidence.9 Petitioner claimed the drugs were the fruit of an illegal search and seizure. The court disagreed and concluded that (1) the initial detaining of Petitioner was reasonable under Terry v. Ohio,10 (2) the continued detaining of Petitioner while the officers telephoned his mother was reasonable under the “community caretaking function” exception to the warrant requirement, and (3) the protective pat-down search of Petitioner before the officers placed him in the patrol vehicle for transportation home as requested by his mother was reasonable under State v. Wheeler.11
Petitioner sought review by this court. In his petition and his supplemental brief, Petitioner raised only the issue of the validity of his detention by police officers while they *745telephoned his mother.12 Review was granted on September 6, 2002.

DISCUSSION


Standard of Review

 Petitioner filed a motion to suppress the cocaine and marijuana evidence in the King County Superior Court, Juvenile Division. The court denied the motion and on November 17, 2000 signed findings of fact and conclusions of law in compliance with CrR 3.6 and JuCR 7.11(d). In reviewing findings of fact on a motion to suppress, this court “ ‘will review only those facts to which error has been assigned.’ ”13 Petitioner has not assigned error to the findings of fact. We therefore treat them as verities.14 This court reviews “conclusions of law in an order pertaining to suppression of evidence de novo.”15

Fourth Amendment to the United States Constitution

 The Fourth Amendment to the United States Constitution guarantees the “right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.”16 Generally, under the Fourth Amendment, a police officer’s seizure of either *746evidence of a crime in a constitutionally protected area or seizure of a crime suspect must be supported by a judicial warrant based on probable cause.17 A warrantless seizure is therefore presumed unreasonable under the Fourth Amendment.18 Nevertheless, it is also well-settled that this presumption of unreasonableness may be rebutted by a showing that a specific exception to the warrant requirement applies in the case under consideration.19 “The State bears the burden of showing a seizure without a warrant falls within one of these exceptions.”20
Respondent State of Washington argues, and Petitioner concedes,21 that the initial approach and warrantless detention of Petitioner was permissible as an investigative stop under Terry v. Ohio 22 Respondent also asserts the continued warrantless detention of Petitioner after police officers determined Petitioner was not involved in any criminal activity was permissible under the “community caretaking function” exception to the warrant requirement.

Investigative Stop Exception

Among those categorical exceptions to the warrant requirement in which it is predetermined that a warrantless seizure is reasonable are brief investigative stops, also referred to as “stop and frisk” searches or “Terry stops.” A police officer may conduct an investigative stop based upon *747less evidence than is needed for probable cause to make an arrest.23 A brief investigative stop is permissible whenever the police officer has a reasonable suspicion, grounded in specific and articulable facts, that the person stopped has been or is about to be involved in a crime.24
In evaluating the reasonableness of an investigative stop, courts consider the totality of the circumstances, including the officer’s training and experience, the location of the stop, and the conduct of the person detained.25 Other factors that may be considered in determining whether a stop was reasonable include “the purpose of the stop, the amount of physical intrusion upon the suspect’s liberty, and the length of time the suspect is detained.”26
A lawful Terry stop is limited in scope and duration to fulfilling the investigative purpose of the stop.27 If the results of the initial stop dispel an officer’s suspicions, then the officer must end the investigative stop. If, however, the officer’s initial suspicions are confirmed or are further aroused, the scope of the stop may be extended and its duration may be prolonged.28 For example, police officers making a lawful investigative stop may protect themselves by conducting a search for concealed weapons whenever “[the officer] has reason to believe that the suspect is armed and dangerous.”29
As he did in the Court of Appeals,30 Petitioner concedes that his initial detainer by police officers constituted a *748lawful Terry stop.31 He contends, however, that once the officers confirmed he was not involved in criminal activity, he should not have been further detained. The State argues that, under the “community caretaking function” exception to the warrant requirement, because of Petitioner’s extreme youth and his after-midnight presence in a commercial area, the officers were entitled to detain Petitioner until they obtained his name and contacted his mother by telephone.

“Community Caretaking Function” Exception

The Court of Appeals correctly observed that “local police have multiple responsibilities, only one of which is the enforcement of criminal law.”32 “ ‘[M] any citizens look to the police to assist them in a variety of circumstances, including delivering emergency messages, giving directions, searching for lost children, assisting stranded motorists, and rendering first aid.’ ”33
When police officers are engaged in noncriminal, nonin-vestigative “community caretaking functions,” “whether a particular stop is reasonable depends not on the presence of ‘probable cause’ or ‘reasonable suspicion,’ but rather on a balancing of the competing interests involved in light of all *749the surrounding facts and circumstances.”34
The United States Supreme Court first enunciated the “community caretaking function” exception to the warrant requirement in Cady v. Dombrowski.35 With respect to the Fourth Amendment to the United States Constitution, the Supreme Court observed that
Local police officers, unlike federal officers, frequently investigate vehicle accidents in which there is no claim of criminal liability and engage in what, for want of a better term, may be described as community caretaking functions, totally divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.[36]
In Cady, the Supreme Court held that Wisconsin police officers who had arrested a Chicago police officer for driving while intoxicated did not violate the Fourth Amendment in searching the suspect’s automobile for a service revolver which the arresting officers believed Chicago police officers were required to carry at all times. The Court concluded the warrantless search of the disabled vehicle was “constitutionally reasonable” because it was incident to the community caretaking function of the arresting officers to protect “the safety of the general public who might be endangered if an intruder removed a revolver from the trunk of the vehicle.”37
In this State, the “community caretaking function” exception to the warrant requirement encompasses “not only the ‘search and seizure’ of automobiles, but also situations involving either emergency aid or routine checks on health and safety.”38 In this case, the State argues that *750Petitioner’s encounter with the police officers involved the “routine check on health and safety” aspect of the “community caretaking function” exception.39
In determining whether an officer’s encounter with a person is reasonable as part of a routine check on safety, we must balance the “ ‘individual’s interest in freedom from police interference against the public’s interest in having the police perform a “community caretaking function.” ’ ”40 We must “cautiously apply the community caretaking function exception because of ‘a real risk of abuse in allowing even well-intentioned stops to assist.’ ”41 Even a routine stop for a safety check, if it involves a “seizure” by detaining, must be necessary and strictly relevant to performance of the noncriminal investigation.42 “The noncriminal investigation must end when reasons for initiating an encounter are fully dispelled.”43
*751The Court of Appeals correctly held that the officers’ brief detention of Petitioner was part of a routine safety check which was necessary and relevant to a noncriminal investigation.44 In balancing the “State’s significant interest in protecting a child against the child’s significant interest in moving free of police intrusion” the Court of Appeals stated
Raising child welfare concerns were the facts that [Petitioner] was a 12-year-old boy, out after midnight on a weeknight without adult supervision, in an isolated area with no residences or open businesses. Most notably, the officers had stopped [Petitioner] to conduct a criminal investigation in response to a citizen 911 call. Thus, there was reason for heightened concern that the boys may be engaging in conduct that, while not criminal, could bring harm to themselves or others. The record indicates that the time required for the officer to reach [Petitioner’s] mother was no more than a matter of minutes. The officers’ conduct seems entirely reasonable.[45]
Petitioner argues that under State v. Kinzy his brief detention was illegal. In Kinzy, we found unreasonable the “seizure” of a 16-year-old woman by police officers and their actions which followed after balancing the juvenile’s “interest in freedom from police intrusion and [her] freedoms of association, expression and movement” against the State’s interest in child safety based upon the juvenile’s perceived *752age and height, the late hour, her presence in a high narcotics trafficking area and her association with a narcotics trafficker.46 The court struck the balance in favor of privacy “because ‘[t]he policy of the Fourth Amendment is to minimize governmental confrontations with the individual,’ ”47 holding the young woman’s seizure unreasonable and therefore unconstitutional.
The Court of Appeals distinguished this case from Kinzy, stating the following:
Kinzy teaches that we must examine the particular facts of each police encounter to determine whether the officers acted reasonably under the circumstances. Here, several important facts tip the scales in favor of briefly detaining Acrey while officers called his mother: Acrey was younger than Kinzy, and the hour much later; Acrey was in an isolated area unaccompanied by an adult; and most important, the officers had initially detained Acrey to investigate a possible crime. The fact that a 911 call had been placed raised at least some degree of concern for Acrey’s well-being, regardless of whether there was any criminal activity; the next person to notice the boys “playing around” might have responded with something less benign than a 911 call. Perhaps most important, the fact that Acrey had been legitimately detained in a Terry stop meant that there was merely a momentary additional intrusion for community caretaking purposes.
We also emphasize that the officers’ purpose in detaining Acrey was to confer with his mother. In Kinzy, the court suspected the officer was actually enforcing a de facto curfew law, thereby abusing the community caretaking function. One reason juvenile curfew laws are disfavored is because they tend to interfere with parents’ rights to choose whether to allow their children out at night. Here, the officers explicitly deferred that decision to Acrey’s mother. Thus, this brief seizure served the additional purpose of advancing a mother’s right to direct her child’s upbringing.
*753In determining the reasonableness of a governmental intrusion, courts consider the totality of the circumstances, balancing the character of the intrusion and its justification against the individual’s right to personal autonomy. Considering those competing interests, we conclude that the State’s interest in protecting Acrey outweighed Acrey’s interest in moving freely for the brief time it took the officers tó call his mother. The brief extension of what had been a valid Terry stop occurred in a lawful exercise of the officers’ community caretaking duties.[48]
The Court of Appeals applied a general reasonableness analysis which inquires whether the police officers’ actions were appropriate under the surrounding circumstances.49 The court observed that once the officers concluded that “no crime had been committed, their focus shifted from law enforcement to ensuring the welfare of [Petitioner] and his young friends”50 and that the officers were “divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.”51
The Court of Appeals, focusing on reasonableness, correctly balanced the State’s significant interest in protecting a child against the significant interest of the child in moving free of police intrusion. There was minimal intrusion in detaining Petitioner long enough to ask him for his name and telephone number and to telephone his mother. The 12-year-old Petitioner was younger than the 16-year-old juvenile in Kinzy. The officers encountered Petitioner after midnight. They were acting on a reasonable, articu-lable suspicion of criminal activity when they initially detained Petitioner in the company of other youths and no adults in an isolated commercial area with no open busi*754nesses and no nearby residences. The police officers were acting in their “community caretaking function” and not in their law enforcement capacity when they asked Petitioner for his name and home telephone number and contacted his mother.
Petitioner did not dispute in the Court of Appeals that once his mother requested the officers’ assistance in bringing him home, the officers permissibly complied with the request under their community caretaking function.52 Nor did he dispute that the officers were justified in conducting a pat-down search of him before placing him in the patrol vehicle because of officer safety concerns.
The Court of Appeals noted the search of Petitioner before placing him in the patrol vehicle was reasonable to protect the safety of the officers.53 The search was limited to a pat-down of Petitioner’s outer clothing. Because that search revealed a suspicious and unidentified bulky object, the officer was entitled to “take the steps necessary to assure himself that the object was not a weapon.”54 The officer appropriately removed a rubber band which secured the object to Petitioner’s ankle. After coins, money, and two baggies of vegetable matter, immediately recognized by the officer as marijuana, fell from Petitioner’s pants leg, the officer lawfully arrested Petitioner. The arrest and subsequent search were reasonable under the Fourth Amendment to the United States Constitution.

SUMMARY AND CONCLUSIONS

Under the Fourth Amendment to the United States Constitution, a warrantless “seizure” is presumed unreasonable. This presumption may be rebutted by a showing *755that a specific exception to the warrant requirement applies. One exception to the warrant requirement is a brief investigative stop, sometimes referred to as a Terry stop.
Another exception to the warrant requirement arises when police officers engage in their noncriminal, noninvest-igative “community caretaking function.” This exception normally applies to police action involving search and seizure of automobiles, emergency aid, and routine checks on health and safety. The courts cautiously apply this exception. It may not be used as a pretext for a criminal investigation.
In this case, Petitioner, a 12-year-old minor, was initially detained shortly after midnight at 12:41 in the morning in a brief investigative stop in a commercial area on a city street after police officers responded to an emergency telephone call reporting juveniles fighting on a city street in an isolated commercial area. Once the officers concluded Petitioner was not involved in any criminal activity, they nevertheless continued to detain him for the brief time it took them to telephone his mother. The Court of Appeals correctly relied on the officers’ community caretaking function in holding the brief detention of Petitioner was reasonable and lawful.
Petitioner did not dispute that once his mother requested the officers’ assistance in bringing him home, they permissibly complied with her request under their “community caretaking function.” Nor did he dispute that the officers were justified in conducting a pat-down search before placing him into a patrol vehicle to transport him home.
We affirm the Court of Appeals.
Alexander, C.J., and Johnson, Madsen, Ireland, Bridge, Chambers, and Owens, JJ., concur.

 Judge Charles Z. Smith is serving as a justice pro tempore of the Supreme Court pursuant to Const, art. IV, § 2(a).


 State v. Acrey, 110 Wn. App. 769, 45 P.3d 553 (2002).


 Clerk’s Papers at 1.


 Id. at 10-11.


 Id. at 3-9.


 Id. at 12.


 Petitioner testified he felt like he was in custody and that he had no choice but to give the officers his telephone number. He also testified he did not want a ride home but felt obligated to get into the patrol car. Id. at 20.


 Id. at 21.


 Id. at 13.


 Acrey, 110 Wn. App. 769.


 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 108 Wn.2d 230, 235-36, 737 P.2d 1005 (1987).


 Petitioner argued at trial that, even if the initial detention to investigate the report of fighting was valid, the police officers could not further detain him to contact his mother. He also argued that the pat-down search was invalid. Report of Proceedings at 38-42.


 State v. Kinzy, 141 Wn.2d 373, 382, 5 P.3d 668 (2000) (quoting State v. Hill, 123 Wn.2d 641, 647, 870 P.2d 313 (1994)), cert. denied, 531 U.S. 1104 (2001).


 id.


 State v. Mendez, 137 Wn.2d 208, 214, 970 P.2d 722 (1999).


 U.S. Const. amend. IV. The Fourth Amendment to the United States Constitution, made applicable to the states by the Fourteenth Amendment in Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961), provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.


 See, e.g., Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967) (searches “conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable ... —subject only to a few specifically established and well-delineated exceptions” (emphasis omitted)).


 Kinzy, 141 Wn.2d at 384 (citing State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980)).


 Houser, 95 Wn.2d at 149 (“Nonetheless, there are a few ‘jealously and carefully drawn exceptions’ to the warrant requirement which ‘provide for those cases where the societal costs of obtaining a warrant... outweigh the reasons for prior recourse to a neutral magistrate.’ ”) (quoting Arkansas v. Sanders, 442 U.S. 753, 759, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979) (some quotation marks omitted)).


 Kinzy, 141 Wn.2d at 384.


 Br. of Appellant at 8.


 Terry, 392 U.S. at 21.


 State v. Glover, 116 Wn.2d 509, 513, 806 P.2d 760 (1991) (citing Terry, 392 U.S. at 25-26).


 United States v. Hensley, 469 U.S. 221, 105 S. Ct. 675,83 L. Ed. 2d 604 (1985).


 Glover, 116 Wn.2d at 514 (citing United States v. Cortez, 449 U.S. 411, 418, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981)).


 State v. Williams, 102 Wn.2d 733, 740, 689 P.2d 1065 (1984).


 Id. at 739-41.


 Id. at 739-40.


 Adams v. Williams, 407 U.S. 143, 146, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972).


 Acrey, 110 Wn. App. at 773.


 Br. of Appellant at 8.


 Acrey, 110 Wn. App. at 773 (citing Debra Livingston, Police, Community Caretaking, and the Fourth Amendment, 1998 U. Chi. Legal F. 261, 261).


 Kinzy, 141 Wn.2d at 387 (quoting Hudson v. City of Wenatchee, 94 Wn. App. 990, 996, 974 P.2d 342 (1999)); see also John F. Decker, Emergency Circumstances, Police Responses, and Fourth Amendment Restrictions, 89 J. Crim. L. & Criminology 433, 445-46 (1999) (“Law enforcement officers generally act pursuant to either law enforcement or community caretaking objectives. The difference between the two stems from the officers’ underlying motives. The law enforcement function includes conduct that is designed to detect or solve a specific crime, such as making arrests, interrogating suspects, and searching for evidence. Community caretaking, on the other hand, is based on a service notion that police serve to ensure the safety and welfare of the citizenry at large. For example, this may involve approaching a seemingly stranded motorist or lost child to inquire whether he or she needs assistance, assisting persons involved in a natural disaster, or warning members of a community about a hazardous materials leak in the area.” (footnotes omitted)).


 State v. Chisholm, 39 Wn. App. 864, 867, 696 P.2d 41 (1985) (citing South Dakota v. Opperman, 428 U.S. 364, 370 n.5, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976)); see also State v. Mennegar, 114 Wn.2d 304, 313, 787 P.2d 1347 (1990), rev’d on other grounds by State v. Hill, 123 Wn.2d 641, 645, 870 P.2d 313 (1994).


 413 U.S. 433, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973).


 Id. at 441.


 Id. at 447.


 Kinzy, 141 Wn.2d at 386 (footnote omitted); see, e.g., Mennegar, 114 Wn.2d at 313 (recognizing the public safety aspect of the community caretaking function).


 The emergency aid function, as contrasted to routine checks on health and safety, “involves circumstances of greater urgency and searches resulting in greater intrusion. It applies when ‘(1) the officer subjectively believed that someone likely needed assistance for health or safety reasons; (2) a reasonable person in the same situation would similarly believe that there was a need for assistance; and (3) there was a reasonable basis to associate the need for assistance with the place searched.’ ” Kinzy, 141 Wn.2d 373, at 386-87 (quoting State v. Menz, 75 Wn. App. 351, 354, 880 P.2d 48 (1994)); see, e.g., State v. Loewen, 97 Wn.2d 562, 647 P.2d 489 (1982) (search of automobile accident victims for identification); State v. Jordan, 79 Wn.2d 480, 487 P.2d 617 (1971) (warrantless entry of motel room to examine defendant at request of motel maid when defendant appeared gray and unmoving on bed).


 Kinzy, 141 Wn.2d at 387 (quoting Kalmas v. Wagner, 133 Wn.2d 210, 216-17, 943 P.2d 1369 (1997)); see, e.g., Kalmas, 133 Wn.2d at 216-17 (the exception applied when one of the parties “called 911 asking for police assistance and [then invited the officer] into his residence ... to perform a caretaking function.”); State v. Villarreal, 97 Wn. App. 636, 643-44, 984 P.2d 1064 (1999) (the exception applied to stop and identification inquiry of defendant found urinating in public because of the “concern for the health and public safety implications that may follow from the elimination of human waste in a public place.”); Hudson, 94 Wn. App. at 995-96 (allowing police officers to unlock vehicles promotes a fundamental purpose of government).


 Kinzy, 141 Wn.2d at 388 (quoting State v. DeArman, 54 Wn. App. 621, 626, 774 P.2d 1247 (1989)).


 Id.; see also State v. Cerrillo, 114 Wn. App. 259, 266, 54 P.3d 1250 (2002).


 Kinzy, 141 Wn.2d at 388.


 Although not referred to by the parties or the courts, the officers’ conduct may have been permissible under the Family Reconciliation Act, chapter 13.32ARCW, “which clearly is designed to promote the public interest in the safety of children.” Kinzy, 141 Wn.2d at 389.
RCW 13.32A.050 states in relevant part that
(1) A law enforcement officer shall take a child into custody:
(b) If a law enforcement officer reasonably believes, considering the child’s age, the location, and the time of day, that a child is in circumstances which constitute a danger to the child’s safety or that a child is violating a local curfew ordinance....
RCW 13.32A.060 states in relevant part that
(1) An officer taking a child into custody .. . shall inform the child of the reason for such custody and shall:
(a) Transport the child to his or her home or to a parent.... In responding to the request of the parent, the officer shall take the child to a requested place....


 Acrey, 110 Wn. App. at 775.


 State v. Kinzy, 141 Wn.2d 373, 391, 392, 5 P.3d 668 (2000), cert. denied, 531 U.S. 1104 (2001).


 Id. at 392 (quoting United States v. Dunbar, 470 F. Supp. 704, 708 (D. Conn.), aff’d, 610 F.2d 807 (2d Cir. 1979)).


 Acrey, 110 Wn. App. at 775-77 (footnotes omitted).


 See, e.g., Commonwealth v. Waters, 20 Va. App. 285, 456 S.E.2d 527, 530 (1995) (“The appropriateness of applying the community caretaker doctrine to a given factual scenario is determined by whether: (1) the officer’s initial contact or investigation is reasonable; (2) the intrusion is limited; and (3) the officer is not investigating criminal conduct under the pretext of exercising his community caretaker function.”).


 Acrey, 110 Wn. App. at 773-74.


 Cady, 413 U.S. at 441.


 Acrey, 110 Wn. App. at 777.


 Wheeler, 108 Wn.2d at 235-36 (“[F]risking and handcuffing defendant for the 2-block ride back to the scene of the burglary was not impermissibly intrusive.”).


 Acrey, 110 Wn. App. at 777 n.28 (“ ‘If the officer feels an item of questionable identity that has the size and density such that it might or might not be a weapon, the officer may only take such action as is necessary to examine such object.’ ” (quoting State v. Hudson, 124 Wn.2d 107, 113, 874 P.2d 160 (1994))).